Citation Nr: 0400922	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as related to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Togus, 
Maine, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for a skin disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Creosote burns of the veteran's skin during service were 
acute and transitory, and resolved without residual 
disability.

3.  Current skin disorders manifested by lesions on the 
veteran's neck, face, trunk, and extremities first manifested 
several years after his separation from service, and were not 
caused by exposure during service to creosote, DDT, or an 
herbicide.


CONCLUSION OF LAW

A current skin disorder manifested by multiple lesions was 
not incurred or aggravated in service, nor may the disorder 
be presumed to be due to herbicide exposure during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002); 68 Fed. Reg. 34,539 et. seq. (June 10, 2003) 
(to be codified at 38 C.F.R. § 3.307(a)(6)(iii)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains medical records 
from service, VA, and private sources.  In a March 2001 
letter, the RO asked the veteran to identify all doctors and 
medical facilities that had treated him since service for his 
skin condition.  Later in March 2001, the veteran responded 
that VA had copies of all of the records of treatment for his 
skin since service.  The claims file contains the report of a 
January 2002 VA examination that addressed the nature and 
likely etiology of the veteran's current skin condition.  In 
February 2003, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in November 1988, August 1995, January 1998, and 
January 2002, and statements of the case (SOCs) dated in June 
1989, November 1995, and July 2002.  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
a March 2001 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Service Connection for Skin Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The veteran 
contends that he has a chronic skin disorder that was 
incurred in service.  He asserts that the condition may have 
been caused by his exposure during service to creosote, Agent 
Orange or other herbicides, or DDT.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2002).  
The skin diseases for which service connection may be 
presumed based on herbicide exposure are chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda.  38 C.F.R. § 3.309(e).  If a veteran was 
exposed to Agent Orange or another herbicide agent, service 
connection for any of those skin diseases will be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6) (2002).  A veteran who 
served on active duty in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
68 Fed. Reg. 34,539 et seq. (June 10, 2003) (to be codified 
at 38 C.F.R. § 3.307(a)(6)(iii)).

The veteran did not serve in Vietnam.  He had service in 
Korea from March 1968 to July 1969.  He states that he served 
in the demilitarized zone (DMZ) along the border between 
North Korea and South Korea.  He reports that he was exposed 
to creosote and DDT during his service in Korea.  He asserts 
that he may have been exposed to Agent Orange or other 
herbicides during his service in Korea.

The presumption that a veteran was exposed to an herbicide 
agent does not apply to service in Korea, or in any location 
other than Vietnam.  68 Fed. Reg. 34,539 et seq. (June 10, 
2003) (to be codified at 38 C.F.R. § 3.307(a)(6)(iii)).  The 
veteran has stated that he has heard that Agent Orange and 
other herbicides were sprayed in Korea during the time of his 
service there.  He submitted a copy of a news item from USA 
Today, Monday, December 13, 1999, p. 18A.  The article 
indicated that South Korean officials had reported that 
59,000 gallons of Agent Orange and two other defoliants were 
sprayed along the border between North Korea and South Korea 
in 1968 and 1969.

The veteran's service medical records show that he was seen 
at a dispensary in April 1968 for a skin rash on his face, 
neck, and hands.  He indicated that the rash had appeared two 
days earlier, after he applied creosote to telephone poles.  
The examiner noted reddened areas on the veteran's face, 
neck, and hands.  The veteran related that the reddened areas 
had a burning sensation when in sunlight.  The examiner's 
impression was first-degree burns due to a highly acidic or 
basic agent.  The examiner prescribed a medicated cleanser 
and a medicated ointment.  No other skin complaints or 
disorders are shown in the veteran's service medical record.  
On his July 1970 separation examination, his skin was 
reported to be normal.

The post-service medical records in the veteran's claims file 
include private medical records dated from 1979 to 1992, and 
VA medical records dated from 1988 to 2002.  Private medical 
records reflect that the veteran was seen in September 1979 
for a thickened scarred area on the back of his neck that was 
chronically infected.  The lesion was removed, and a 
pathologist diagnosed fibrosis with overlying epithelial 
hyperplasia.  After the excision of the lesion, inflammation 
and abscesses developed at the site.  In November and 
December 1979, inflammation was still present.

In March 1981, the veteran was seen for recurrence of 
infection at the back of his neck.  The lesion was removed in 
April 1981.  The diagnosis was nonspecific keratosis and 
possible old chronic inflammation.  He was seen in July 1981 
because of abrasion of the neck scar, and in December 1981 
for recurrent inflammation at that site.  Inflammation was 
still present in June 1982, and he had pyaderm across the 
shoulders and upper back.  In July 1982, he had skin 
infection with lesions all over his back, arm, neck, and 
face.

A lesion, diagnosed as an acute ulcer with fibrosis, was 
removed from the right side of the veteran's neck in February 
1983.  As that area healed, another area started to show 
hyperkeratotic change.  Symptoms continued, and another 
excision was performed in July 1983.  Surgery was performed 
on the keloid on the neck in November 1983, February 1984, 
and April 1984, with skin grafting in November 1983 and April 
1984.  A lesion was excised from the back of the neck again 
in November 1985 and January 1986, diagnosed as a 
hypertrophic scar with hidradenitis.  Cortisone injections 
were used several times in 1986.  In June 1986, the veteran 
indicated that the keloid on the back of his neck had been 
present for a number of years, after beginning as a bump.  In 
November 1988, the physician noted furuncles on the left and 
right sides of the neck and on the left cheek.

In September 1988, the veteran had a VA dermatology 
consultation at a VA facility.  He reported that he had 
sustained creosote burns in service in 1968, and that he had 
recurrent lesions.  The examiner noted ragged superficial 
erosions on the veteran's back and neck, and an old scar from 
a hypertrophic graft site.  The examiner's impressions were 
neurotic excoriations and a hypertrophic scar.  VA outpatient 
treatment notes from May 1989 reflect that the veteran had a 
scratched, excoriated area on his left cheek, described as 
neurotic excoriations.  

Notes from VA inpatient cardiology treatment in September 
1992 reflect that the veteran had severe scarring of the 
posterior neck and excoriated erythematous papules.

On VA examination in October 1997, the veteran reported 
having received treatment in service after getting creosote 
on his skin.  He reported that redness, pain, and swelling of 
his skin persisted after he left service.  He noted the 
history of multiple operations on lesions.  He indicated that 
he had ongoing swelling, soreness, and discoloration, and 
sometimes itching.  The examiner found that the veteran's 
skin was "quite abnormal in appearance, with numerous red, 
punctuate lesions over his face, neck, arms, chest, lower 
abdomen and extensor surfaces of his legs."  The examiner 
also noted an extensive scar at the back of the veteran's 
neck.  The examiner's diagnosis was a chronic skin condition, 
possibly chloracne.

VA outpatient treatment notes from 2000 state that the 
veteran had pruritic lesions on various places of the body.  
It was noted that he had had the lesions for about fifteen 
years.  One examiner described the lesions as neurotic 
excoriations/prurigo nodules.

In a January 2001 statement, the veteran reported that on 
several occasions during service he had used a sprayer to 
spray DDT around his compound.  The veteran has submitted 
photographs taken during his service in the DMZ in Korea in 
1968 and 1969.  The photographs show a landscape with grassy 
and rocky areas.  In one photograph a leafless tree is 
visible.

On VA examination in January 2002, the examiner noted the 
veteran's history of creosote burns during service.  The 
veteran asserted that he had also been exposed to Agent 
Orange during service.  The examiner noted the skin disorders 
shown in the records in the claims file.  The examiner 
observed multiple scattered scabs and plaques on the trunk 
and extremities.  The examiner's assessment was neurotic 
excoriations.  The examiner provided the following opinion:

As the service medical records clearly 
diagnose the active duty problem as a 
first-degree burn that cleared and 
cleared entirely, it is the opinion of 
this examiner that there is no 
association between that episode with his 
present skin problem.

At his February 2003 hearing, the veteran related that during 
service he had been treated for burns that he sustained while 
applying creosote.  He noted that he had also sprayed DDT on 
some occasions.  He asserted that he believed that Agent 
Orange was sprayed in the DMZ in Korea during the time he was 
serving there.  He reported that he had experienced skin 
problems since service, including tumors or cysts on his neck 
that were surgically removed multiple times.  He asserted 
that the post-service skin problems had been present from as 
early as 1970 or 1971, and had continued through the present.

Service connection for the veteran's current skin disorders 
may not be presumed based on exposure to Agent Orange or 
other herbicides.  The veteran may not be presumed to have 
been exposed to an herbicide during service, because he did 
not serve in Vietnam.  68 Fed. Reg. 34,539 et seq.  He has 
submitted some evidence, in the form of the news article, 
that herbicides were sprayed in the DMZ in Korea while he 
served there.  But even if the Board found that the veteran 
was exposed to an herbicide during service, his current skin 
disorder could not be presumed to be due to herbicide 
exposure unless the disorder were chloracne, other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda, and the disease became manifest to a degree of 10 
percent disabling or more within one year after the last date 
on which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

One physician, who examined the veteran in October 1997, 
described the veteran's condition as possibly chloracne.  
Other physicians have provided different descriptions or 
diagnoses.  

Medical records show no skin disorder on examination at the 
veteran's separation from service, however, and no evidence 
of a post-service skin disorder until 1979.  Even if it were 
accepted that the post-service skin disorder is chloracne, 
the evidence does not show that the disorder became 
compensably manifest within one year after the veteran's 
service.

Service connection for the current skin disorders on a direct 
basis would require evidence that the disorders were incurred 
in service, or that they developed as a result of events 
during service, including the claimed exposure to creosote, 
DDT, and herbicides.  In the absence of findings of skin 
problems after the initial treatment of the creosote burns, 
or on the separation examination, there is no medical 
evidence that skin disorders continued through the end of 
service and after.  

The veteran stated at his hearing that his post-service skin 
disorders were present from as early as 1970 or 1971.  But he 
indicated in 2001 that VA had copies of records of all of his 
post-service treatment for skin disorders, and the records do 
not show evidence of a disorder prior to 1979.  There is no 
contemporaneous evidence of a skin disorder between 1969 and 
1979.  

There is no competent medical finding or opinion linking the 
current skin disorders to exposure during service to 
creosote, DDT, or an herbicide.  The physician who expressed 
an opinion, in 2002, about the likely etiology of the current 
skin disorders concluded that the current disorders were not 
related to the creosote burns in service.

Overall, there is ample evidence of the veteran's creosote 
burns in 1968 and of his skin disorders from 1979 forward.  
There is a lack of competent evidence linking the post-
service disorders to a disease or injury in service, 
including exposure during service to one or more substances.  
The preponderance of the evidence is against service 
connection for the current skin disorders.



ORDER

Entitlement to service connection for a skin disorder, 
including as related to herbicide exposure, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

